UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT
                       _________________

                             No. 17-3113
                          _________________

            JOEL DOE, a Minor, by and through his Guardians
          John Doe and Jane Doe; MACY ROE; MARY SMITH;
            JACK JONES, a minor, by and through his Parents
        John Jones and Jane Jones, *CHLOE JOHNSON, A minor
    by and through her Parent Jane Johnson; *JAMES JONES, A Minor
           by and through his Parents John Jones and Jane Jones,
                                               Appellants

                                   v.

            BOYERTOWN AREA SCHOOL DISTRICT;
       DR. BRETT COOPER, In his official capacity as Principal;
  DR. E. WAYNE FOLEY, In his official capacity as Assistant Principal;
              DAVID KREM, Acting Superintendent

PENNSYLVANIA YOUTH CONGRESS FOUNDATION (Intervenor in D.C.)

                   *(Pursuant to Court Order dated 04/06/18)
                            ____________

             On Appeal from the United States District Court
                for the Eastern District of Pennsylvania
                     (E.D. Pa. No. 5-17-cv-01249)
              District Judge: Honorable Edward G. Smith
                             ____________

                         Argued May 24, 2017
                            ____________

      Before: MCKEE, SHWARTZ and NYGAARD, Circuit Judges

                          _________________

                             JUDGMENT
                          _________________
       We agree Plaintiffs have not demonstrated a likelihood of success on the

merits and that they have not established that they will be irreparably harmed if

their Motion to Enjoin the Boyertown School District’s policy is denied.

       We therefore Affirm the District Court’s denial of a preliminary injunction

substantially for the reasons that the Court explained in its exceptionally well

reasoned Opinion of August 25, 2017.

       A formal Opinion will follow. The mandate shall issue forthwith. The

time for filing a petition for rehearing will run from the date that the Court’s

formal opinion is entered on the docket.

                                                  For the Court,

                                                  s/ Theodore A. McKee
                                                  Circuit Judge

                                                  ATTEST:

                                                  s/ Patricia S. Dodszuweit
                                                  Clerk

DATED: May 24, 2018